Title: To James Madison from Thomas H. Williams, 9 January 1806 (Abstract)
From: Williams, Thomas H.
To: Madison, James


                    § From Thomas Hill Williams. 9 January 1806, “Registers Office West of Pearl river.” “On the 29th. ulto. I received your letter of the 26th. November last, accompanied by authenticated copies of two British Patents—one in favour of George Fead [Tead], and the other in the name of Rebecca Blackwell; as also a letter from Tench Coxe esqr. to you dated 11th. November explanatory of his object in having those papers forwarded to this office; and on yesterday I received under cover from the department of State, the original British Patents, of which the above mentioned are copies.
                    “The design of the claimant in this procedure appears to be to avail himself of the provisions of an act passed March 2nd. 1805 entituled ‘An act further to amend an act entituled “An act regulating the grants of land and providing for the disposal of the lands of the United States south of the State of Tennissee.”[’]
                    “By adverting to the 5th. section of this act it will be found that the time for filing claims here, expired on the 30th. day of November last, and consequently the only disposition I can make of the papers in question is to return them to you, for the benefit of the Claimant; to this end I inclose them herewith [not found].”
                